Citation Nr: 0608383	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-42 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not related to 
active military service.

2.  The veteran's tinnitus is not related to active military 
service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).

2.  The veteran's tinnitus was not incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated September 2003, prior to the initial VA 
adjudication of the veteran's claim, of the information and 
evidence needed to substantiate and complete his claim for 
service connection for bilateral hearing loss.  The letter 
also informed the veteran that VA would obtain all service 
medical records, VA medical records, and any other medical 
records about which the veteran notified them.  The veteran 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and VA medical records have been associated with the 
claims file.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The veteran was notified of the need for a VA examination, 
and one was accorded him in September 2003.  He was also 
advised what evidence VA had requested, and notified what 
evidence had been received.  The veteran has not identified 
any additional, relevant evidence that has not been requested 
or obtained, and there is no indication that any pertinent 
evidence was not received.  See 38 U.S.C.A. § 5103A(b).  As 
the veteran has not identified any records that are not 
already in the claims file, the Board finds that there is no 
additional duty to assist prior to the submission of new and 
material evidence.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506 (U.S. Vet.App. March 3, 2006).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Additionally, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
Moreover, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's September 1943 service entrance examination 
reported whisper test results of 15/15, bilaterally.  His 
November 1945 service separation examination reported whisper 
test results of 15/15, bilaterally.  Otherwise, the service 
medical records reveal no complaints, treatments, or findings 
of hearing loss or other ear or hearing disorders.

Subsequent to service discharge, a December 1947 VA physical 
examination noted that the veteran could hear "ordinary 
conversation" at a distance of 20 feet, bilaterally.  

A September 2003 VA audiological examination was conducted 
and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
50
60
LEFT
15
30
40
55
50

Speech audiometry revealed speech recognition ability using 
the Maryland CNC Word List of 76 percent in the right ear and 
of 76 percent in the left ear.  See 38 C.F.R. § 3.385.  The 
diagnosis was bilateral hearing loss.  The VA examiner noted 
that the veteran's service induction examination indicated 
normal hearing, bilaterally, that the veteran indicated that 
his family began to talk to him about his hearing loss within 
the last two years, that the veteran was unable to give any 
date to indicate when his hearing loss began and that the 
veteran worked as a machinist in a noisy environment for 37 
years subsequent to service.  Based upon these factors, the 
examiner concluded that the veteran's bilateral hearing loss 
and tinnitus were "less likely than not" related to 
military service.

As the medical evidence of record demonstrates that the 
veteran's current bilateral hearing loss and tinnitus are not 
due to military service, service connection for bilateral 
hearing loss and tinnitus is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the only medical opinion of 
record finds against service incurrence, the preponderance of 
the evidence is against the veteran's claim, and the doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


